Citation Nr: 0625326	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  04-37 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for pacemaker heart 
condition.

3.  Entitlement to service connection for a respiratory 
disorder to include pneumonia.  

4.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

5.  Entitlement to service connection for a shoulder 
disability.  

6.  Entitlement to service connection for a stomach disorder, 
including an undiagnosed illness manifested with stomach 
pain.

7.  Entitlment to service connection for chronic fatigue 
syndrome.

8.  Entitlement to service connection for an undiagnosed 
illness manifested by muscle and joint pain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to April 
1980, and May 1980 to June 1997.    

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Historically, it is noted that a January 1998 rating decision 
denied claims of service connection for, among other things, 
atypical chest pain, history of chest pain etiology 
undetermined, and history of asthma-the veteran did not 
appeal the determination.  A December 2001 rating decision 
granted service connection for, among other things, seasonal 
allergic rhinitis (claimed as shortness of breath), and 
continued to deny a claim of service connection for history 
of chest pain, etiology undetermined as due to undiagnosed 
illness; again, the veteran did not appeal.  

In May 2002, the veteran raised claims of service connection 
for, among other things, hypertension, pacemaker heart 
condition, and respiratory condition.  The RO considered the 
pacemaker heart condition issue on the merits, and construed 
the respiratory condition issue as a claim of service 
connection for pneumonia.  As indicated on the cover page of 
this decision, the Board considers the pacemaker heart 
condition matter to be sufficiently different from any prior 
claim involving generalized chest pain to consider the claim 
on the merits rather than as an application to reopen a prior 
final decision.  Similarly, though the service-connected 
allergic rhinitis apparently had some associated component 
involving shortness of breath, it does not appear that the RO 
assigned a disability evaluation based upon pulmonary 
function testing.  Thus, the veteran's May 2002 assertion of 
a respiratory disorder will be considered as a separate 
matter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In light of the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
additional evidentiary development is necessary.  

Several of the pending claims involve service connection for 
chronic, undiagnosed illness arising from service in 
Southwest Asia during the Persian Gulf War, which may be 
compensated under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, 
while other claims appear to be for direct service connection 
under 38 C.F.R. § 3.303.

Under the former provisions, service connection may be 
established for objective indications of a chronic disability 
resulting from an undiagnosed illness or illnesses, provided 
that such disability (1) became manifest in service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006; and (2) by 
history, physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for six months.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317.

It is noted that signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to:  Fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, and abnormal weight loss.  
38 C.F.R. § 3.317(b).  

Hypertension and heart

The veteran's service medical records contain a July 1977 
note of rule out hypertension.  An August 1989 treatment note 
indicated a negative family history of myocardial infarction 
and positive family history of hypertension-also, past 
medical history was noted as hypertension borderline.  An 
examination found that chest wall pain was not consistent 
with ischemia, and further notation referred to sinus 
bradycardia no acute changes.  In addition to subsequent 
monitoring of the veteran's blood pressure, he was advised to 
have no salt, fatty, or fried food, and increase exercise.  

An undated health record noted history of elevated pressure 
in 1992, with follow-up and no medications.  Another clinical 
record ordered ECG due to a clinical impression of high blood 
pressure.  A chronological record of medical care contained 
the veteran's statement had he had palpitation of pounding 
heart in 1991.  On his February 1997 Report of Medical 
History for retirement the veteran related 
that he had palpitation or pounding heart.  

Post-service at a November 2000 VA examination, the veteran 
was diagnosed as having atrial fibrillation, possibly a cause 
of dyspnea on exertion.  In April 2001, the veteran had a 
pacemaker placement, and an August 2001 VA treatment note 
stated that the veteran had hypertension.  In May 2003, 
Adolph Mares Jr., M.D., noted that the veteran's blood 
pressure was borderline, and that he had had higher values in 
the past, and thus his Lisinopril and Lasix was decreased.  
In October 2003, the veteran had progressive dsypnea, and 
lower extremity edema.  A December 2003 private treatment 
record listed current problems as dilated cardiomyopathy, 
mitral regurgitation, congestive heart failure, and status 
post dual chamber permanent pacemaker.  

The veteran should undergo a thorough VA examination for the 
purpose of determining whether he suffers from a current 
heart disability, and/or hypertension, which are related to 
service.

Neck and right shoulder

The veteran's service medical records contain a May 1987 
treatment note that the veteran had injured his shoulder 
playing volleyball, and objective assessment found some 
inflammation.  A June 1987 radiologic consultation was 
requested because the veteran had complained of right 
shoulder pain times four weeks.  X-ray showed faint soft 
tissue calcification adjacent to the greater tuberosity 
suggesting calcific tendonitis.  An August 1989 treatment 
note contained the veteran's statement that he had been 
experiencing left sided neck pain for a week, with radiation 
to mid lower arm circumferentially on and off for about a 
week.  The veteran could produce the neck pain by turning to 
the left; the assessment was neck strain.  A March 1993 
emergency care note indicated a chief complaint of neck and 
shoulder pain, and the assessment was musculoskeletal pain; 
the veteran noted that there had been no trauma or unusual 
activity.  

In July 1994, the veteran complained of neck pain and left 
shoulder pain for a week, and the assessment was muscular 
strain.  In February 1995, the veteran complained of a long 
history of neck pain, with a two week exacerbation brought on 
by driving.  The assessment was musculoskeletal neck and 
shoulder pain.  On his February 1997 Report of Medical 
History the veteran related that he had painful or trick 
shoulder or elbow.  
 
Post-service, an October 2001 private radiology record from 
Metroplex Hospital found multilevel disk space narrowing, 
mild reversal of normal curvature, and spondylosis.  

In May 2002, the veteran sought treatment at The Family 
Practice Clinic for shoulder pain.  

The veteran should undergo a thorough VA examination for the 
purpose of determining whether he suffers from a current neck 
disability, and/or current shoulder disability, which are 
related to service.

Undiagnosed illness (including respiratory disorder, muscle 
and joint pain)

The veteran's service medical records contain an August 1994 
medical note where the veteran complained that he had had 
fatigue, depressed mood, difficulty concentrating, memory 
problem, sleep disturbance, and muscle pain since the Persian 
Gulf War.  Also in August 1994, an assessor found groin pain 
with no evidence of hernia.  In September 1995, the veteran 
reported that he had an inability to fall asleep and memory 
problems for the last two to three years, and depression for 
the past four years.  A February 1996 problem list noted 
insomnia, and a treatment record noted that the veteran had 
been diagnosed as having anxiety disorder, not otherwise 
specified, and insomnia.  On a February 1997 Report of 
Medical History for the purpose of retirement, the veteran 
marked that he had swollen or painful joints, cramps in legs, 
stomach, liver or intestinal problems, recent gain or loss of 
weight, arthritis, shortness of breath, frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, and nervous trouble, among other things.   

An undated service medical record noted epigastric heartburn, 
occasional sleeping problems, depression, and loss of memory.  
A chronological record of medical care contained the 
veteran's statement had he had frequent trouble sleeping due 
to depression, worry and anxiety in 1990, and in 1996 he had 
recent weight gain.  

Post-service, at an April 1997 VA examination, the veteran 
reported that he had shoulder, knee, stomach, and periodic 
groin pain.  An April 1999 VA treatment note indicated as 
assessment of periarticular myofascial pain.  In May 2000, a 
Persian gulf examination rendered an impression of arthragia 
in multiple joints.  

A March 2003 private treatment record indicated that the 
veteran had aches, pains, and dizziness.  

The veteran should undergo a thorough VA examination for the 
purpose of determining whether the veteran suffers from 
objective indications of a chronic disability resulting from 
an undiagnosed illness or illnesses relating to a stomach 
disorder, respiratory disorder, and joint and muscle pains.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that the letter includes 
information concerning a disability rating 
and an effective date for the award of 
benefits.  The letter should also tell the 
veteran to provide any evidence in his 
possession that pertains to the claim.

2.  The RO should update the record with 
any recent and outstanding VA treatment 
records, and any other private medical 
records identified by the veteran.  

3.  The RO should schedule the veteran for 
a VA medical examination.  The examiner 
should review the claims file in order to: 
(1) determine the nature and etiology 
of his claimed neck and shoulder 
problems, stomach problems, respiratory 
problems, and muscle and joint pain, 
and delineate the veteran's claimed 
symptoms, and comment whether there is 
any objective evidence that the veteran 
suffers from such symptoms.  If so, the 
examiner should opine whether it is at 
least as likely as not that such 
symptoms are attributable to a known 
clinical diagnosis or whether such 
symptoms are due to an undiagnosed 
illness.  Accordingly, the examiner 
should consider whether, in light of 
various symptoms, the veteran currently 
has chronic fatigue syndrome.  If the 
claimed symptoms are attributable to a 
known clinical diagnosis (including any 
diagnosed chronic fatigue syndrome), 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that any diagnosed disorders are 
causally related to the veteran's 
active service.  The examiner should 
specifically comment on whether the 
veteran has a diagnosed respiratory 
disorder separate from his service-
connected allergic rhinitis that is at 
least as likely as not related to 
service.  A rationale must be provided 
for all opinions.  
(2)  Then, a cardiologist should assess 
whether it is at least as likely as not 
that any current hypertension and/or 
heart disorder (which may have 
precipitated pacemaker placement) are 
related to active duty.  A rationale 
must be provided for all opinions.  

4.  Then, the RO should readjudicate the 
veteran's claims of service connection for 
hypertension, pacemaker heart condition, 
respiratory disorder to include pneumonia, 
degenerative disc disease of the cervical 
spine, shoulder disability, stomach 
disorder, including an undiagnosed illness 
manifested with stomach pain, chronic 
fatigue syndrome, and an undiagnosed illness 
manifested by muscle and joint pain.  
If the determination of these claims remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the case 
and provide him a reasonable period of time 
to respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


